Citation Nr: 0422097	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  00-04 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.

3.  Whether new and material evidence has been submitted to 
reopen a claim for a low back disability.

4.  Basic eligibility for nonservice-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's wife


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied entitlement to nonservice-
connected pension, declined to reopen a claim for PTSD, 
declined to reopen a claim for bilateral spondylolysis and 
spondylolisthesis, and denied service connection for a mental 
condition.

The veteran appeared before the undersigned Veterans Law 
Judge at a Hearing held at the Seattle, Washington RO in 
December 2000.


FINDINGS OF FACT

1.  The veteran service on active duty from October 18, 1973 
to December 7, 1973, a period of approximately 50 days.

2.  Service connection for PTSD was denied by the RO in 
September 1997 because there was no showing of verified 
stressors to support a diagnosis of PTSD.

3.  Since the September 1997 RO decision, the veteran has not 
submitted any evidence that tends to show that he has PTSD 
related to service, and there is no such evidence of record.

4.  No psychiatric disorder was present in service or for 
many years thereafter, and none is shown to be otherwise 
related to service.

6.  A low back disability was not noted on the veteran's 
entrance examination.

7.  The veteran was seen during active service for severe 
pain in his lower back caused by striking his back against a 
table and was diagnosed with bilateral spondylolysis with 
Grade I spondylolisthesis.

8.  The veteran was medically discharged from active service 
based upon the recommendation of a Medical Board, which found 
bilateral spondylolysis with Grade I spondylolisthesis.

9.  A chronic low back disability, manifested by 
spondylolysis and spondylolistesis, L5-S1, was reported on VA 
examination in September 1998.



CONCLUSIONS OF LAW

1.  New and material evidence have not been received since 
the RO decision in September 1997, and the claim for service 
connection for PTSD may not be reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5104, 5107, 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 20.302 (2003).  

2.  A psychiatric disorder other than PTSD was not incurred 
in or aggravated during active service, and incurrence of 
major depression may not be presumed. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).

3.   A low back disability was aggravated during active 
service. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2003).

4.  The criteria for basic eligibility for nonservice-
connected disability pension benefits are met.  38 U.S.C.A. 
§§ 1521, 5103, 5103A, 5104 (West 2002); 38 C.F.R. §§ 3.3(3), 
3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
VA will attempt to obtain on behalf of the claimant. 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In January 2001, the RO notified the veteran of the 
provisions of the VCAA, advised him of the evidence VA had 
already obtained, advised him of the evidence needed to 
substantiate his claim, advised him of the evidence he needed 
to submit, advised him of the evidence VA would attempt to 
obtain on his behalf, and offered to assist him in obtaining 
any relevant evidence.  See Quartuccio, supra. 

The January 2001 letter provided to the appellant implicitly 
contains the "fourth element."   The letter asks the 
veteran to provide copies of records in his possession not 
previously submitted, and to let VA know if there is any 
other medical evidence from private physicians he wants VA to 
get for him.  See Pelegrini, supra.

Moreover, the December 1998 rating decision, the January 2000 
SOC, the August 2000 SSOC, the October 2000 SSOC, the March 
2001 SSOC, and the August 2002 SSOC discuss in specificity 
the evidence considered with respect to the veteran's claim 
and the evidence needed to support that claim.  Additionally, 
the March 2001 SSOC contains a copy of the provisions of the 
VCAA. 

In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim) have been met.
 
However, the Court in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  In this case, the initial AOJ decision 
was made in December 1998, almost two years prior to the 
date the VCAA was enacted.  

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

The appellant has been repeatedly informed of the type of 
evidence necessary to substantiate his claim, and has been 
informed of the respective responsibilities of himself and VA 
as it pertains to his claim.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and has done so on numerous occasions.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

VA has provided the veteran with two medical examinations and 
has obtained VA and social security records identified by the 
veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no additional records to obtain.  Given the 
foregoing, the Board concludes that VA has satisfied the 
notice and assistance provisions of the VCAA.  An 
adjudication of the appeal at this juncture is proper.



Factual Background

The veteran performed active service for a period of 
approximately 50 days between October and December 1973.  On 
examination for service entrance in October 1973, the veteran 
denied back trouble, and no low back pathology was noted on 
clinical examination. During the course of his basic 
training, he was involved in an incident that caused trauma 
to his lower back. He was diagnosed with bilateral 
spondylolysis and Grade I spondylolisthesis and was 
discharged based on the recommendation of a medical board, 
which concurred in the diagnoses.

In March 1997 the veteran filed a claim for PTSD and 
bilateral spondylolysis and spondylolisthesis.   

In May 1997 the veteran was given a VA medical examination 
and was diagnosed with PTSD, chronic, "due to both pre-
military and military experiences."

The veteran's claims for PTSD and bilateral spondylolysis and 
spondylolisthesis   
were denied in September 1997.  In denying the PTSD claim, 
the RO noted that there was no evidence of PTSD in service 
and no corroboration of the claimed "military experiences.  
In particular, the RO noted the absence of evidence that the 
veteran reported any abuse by black soldiers in service, and 
the absence of corroboration of the veteran's claim that 
black soldiers sexually abused him during service.  The 
denied claims were not appealed and became final.  

In June 1998 the veteran filed a new claim for PTSD and a low 
back injury.

A September 1998 VA medical examination diagnosed chronic 
alcoholism, severe.  The examining psychiatrist "[did] not 
see any evidence of post-traumatic stress disorder."  The 
veteran did not relate any incidents of sexual abuse while on 
active service but, rather, that other soldiers made fun of 
him, beat him, and took his money. 

The examining physician noted the veteran's claims of service 
in Vietnam and Germany and stated that the veteran "does not 
give honest answers." The examining physician did not find 
any relationship between the short time the veteran was in 
the Army and the veteran's current mental problems.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where certain diseases, such as major depression, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Prior unappealed decisions of the RO are final. In order to 
reopen a previously denied claim, new and material evidence 
must be submitted. New and material evidence means 1) 
evidence not previously submitted; 2) which bears directly 
and substantially upon the specific matter under 
consideration; 3) which is neither cumulative nor redundant; 
and 4) which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).  The changes made to this 
regulation that are effective subsequent to August 29, 2001 
are not for application in this case.
For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time. 38 
U.S.C.A. § 1111. However, the presumption of soundness may be 
rebutted by clear and unmistakable evidence that an injury or 
disease existed prior to service, and that the disease or 
injury was not aggravated by such service. 38 U.S.C.A. § 
1111; See VAOPGCPREC 3-2003.

When a provision of law or regulation creates a new basis of 
entitlement to benefits, an applicant's claim of entitlement 
under such law or regulation is a claim separate and distinct 
from a claim previously and finally denied prior to the 
change.  Spencer v. Brown, 4 Vet.App. 283 (1993, aff'd, F.3d. 
368 (Fed. Cir. 1994).

Improved pension may be awarded if a veteran had active 
service during a period of war and was discharged from such 
service for a disability adjudged service-connected without 
presumptive provisions of law.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a)(3).

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  




Analysis 

Whether new and material evidence has been submitted to 
reopen a claim for psychiatric disability, to include Post 
Traumatic Stress Disorder (PTSD) 

Since the September 1997 denial of the veteran's claim for 
service connection for PTSD, records from the Social Security 
Administration (SSA), inpatient and outpatient treatment 
records from VA, and a September 1998 VA psychiatric 
examination report have been added to the veteran's claim 
file.

While the evidence from SSA is new, reflecting diagnoses of 
schizoaffective disorder and bipolar disorder, it is not 
material to the claim, as it does not show that the veteran 
has PTSD resulting from inservice stressors.

The evidence from VA treatment records is also new, including 
the veteran's statements that he performed active service 
from 1971 to 1973; served in Germany prior to being sent to 
Vietnam; served in Vietnam; and observed fire fights and 
cannibalism.  Because the veteran only had 50 days of active 
service, between October and December 1973, and never 
completed basic training, the evidence is patently 
incredible, and not material to the claim.

The evidence from the September 1998 VA medical examination 
report is also new, however, it contains a diagnosis of 
chronic alcoholism and does not contain a diagnosis of PTSD. 
Further, although the veteran gave testimony at his personal 
hearing in December 200 concerning traumatic experiences in 
service, he has submitted no lay statements from service 
comrades or other evidence to corroborate his recollections. 
As the evidence does not support service connection, it is 
not material to the claim. In the absence of any new and 
material evidence, the claim for service connection for PTSD 
is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 
5108, 7104, 7105; 38 C.F.R. §§ 3.156, 3.159, 20.302.



Service connection for a psychiatric disorder other than PTSD 

With respect to the claim for service connection for a 
psychiatric disorder other than PTSD, a review of the 
evidence shows that the veteran has been examined and 
received treatment for psychiatric problems for many years. 
No treatment or other reference to a psychiatric problem is 
shown, however, until many years after service discharge. No 
competent medical evidence has been presented to suggest that 
any current psychiatric disorder is related to service. 
Accordingly, service connection for a psychiatric disorder 
other than PTSD is not in order. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309.


Whether new and material evidence has been submitted to 
reopen a claim for a low back disability

The RO denied the veteran's claim of service connection for a 
low back disability in April 1983 and again in September 1997 
on the basis that this condition preexisted service and was 
not aggravated therein.  

In reviewing the matter on appeal, the Federal Circuit finds 
that the incorrect legal standard was applied to rebut the 
presumption of soundness under 38 U.S.C. § 1111.  In view of 
the legislative history and the language of section 1111, the 
court holds that the correct standard for rebutting the 
presumption of soundness under section 1111 requires the 
government to show by clear and unmistakable evidence that 
(1) the veteran's disability existed prior to service, and 
(2) that the pre-existing disability was not aggravated 
during service.  See Wagner v. West, No. 99-419 (Fed. Cir. 
Oct. 19, 2000).  

During the pendancy of this claim, the VA Office of General 
Counsel issued a precedential opinion holding that, to rebut 
the presumption of soundness, VA must show by clear and 
unmistakable evidence that: (1) the veteran's disability 
existed prior to service; and (2) that the pre-existing 
disability was not aggravated during service. VAOPGCPREC 3-
2003. As the GC constitutes a substantive change resulting in 
a new basis for entitlement not considered at the time of the 
previous RO denials, this claim by the veteran will be 
reviewed as a new claim.

The entry physical given to the veteran prior to entering 
active service does not note any preexisting low back 
disorders or disabilities and it must be presumed that the 
veteran was in sound condition at the time of entry.  Parker 
v. Derwinski, 1 Vet. App. 522 (1991).

There is, in fact, no evidence of record showing that the 
veteran had a low back condition prior to active service or 
that, if he did, that it was not aggravated during service 
other than the opinion expressed by the service medical 
board.  In the opinion of the Board, this medical board 
opinion is not clear and unmistakable evidence that 
spondylolysis and spondylolisthesis at L5-S1 both preexisted 
service and was not aggravated therein. Accordingly, service 
connection for a low back disability must be granted.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.


Entitlement to nonservice-connected disability pension 
benefits

As discussed above, service connection is warranted for a low 
back disability. This is the same condition for which the 
veteran was discharged from service. Given that he served 
during the period of war, the veteran now meets the criteria 
for eligibility for nonservice-connected disability pension 
benefits under the provisions of 38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a)(3).


ORDER

New and material evidence has not been submitted to reopen a 
claim for PTSD; the appeal is denied.

Entitlement to service connection for a psychiatric 
disability other than PTSD is denied.

Entitlement to service connection for a low back disability 
is granted.

Eligibility for nonservice-connected disability pension 
benefits is granted.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



